SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 2 to SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION14(d)(1)OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 HAMPTON ROADS BANKSHARES, INC. (Name of Subject Company (Issuer) and Filing Persons (Offeror)) 8.75% Noncumulative Perpetual Preferred Stock, SeriesA (CUSIP No. 409321205) (“Series A Preferred”) 12.00% Noncumulative Perpetual Preferred Stock, Series B (CUSIP No. 409321304) (“Series B Preferred”) (Title of Classof Securities) 999 Waterside Dr., Suite 200 Norfolk, Virginia23510 (757)217-1000 Attn: John A.B. Davies, Jr. President and Chief Executive Officer (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) Copies to: John A.B. Davies, Jr. William A. Old, Jr. President and Chief Executive Officer Williams Mullen 999 Waterside Drive, Suite 200 999 Waterside Drive, Suite 1700 Norfolk, Virginia 23510 Norfolk, Virginia 23510 (757) 217-1000(757) 622-3366 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** [Missing Graphic Reference] * Estimated solely for the purpose of calculating the filing fee pursuant to Rule0-11 under the Securities Exchange Act of 1934.The number of shares of each series of preferred stock represents the maximum number of shares of such series of preferred stock that are subject to the Exchange Offers. ** The amount of the filing fee, in accordance with Rule 0-11(b), as amended, equals $71.30 for each $1,000,000 of the value of the transaction. xCheck the box if any part of the fee is offset as provided by Rule0-11(a)(2)and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: $4,267.31 Form or Registration No.: Schedule TO Filing Party: Hampton Roads Bankshares, Inc. Date Filed: August 30, 2010 oCheck the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: othird-party tender offer subject to Rule14d-1. xissuer tender offer subject to Rule13e-4. ogoing-private transaction subject to Rule13e-3. oamendment to Schedule 13D under Rule13d-2. This Amendment No. 2 (this “Final Amendment”) amends and supplements the Tender Offer Statement on ScheduleTO (this “ScheduleTO”) originally filed with the Securities and Exchange Commission on August 30, 2010, and amended on September 10, 2010, relating to an offer (the “Exchange Offers”) by Hampton Roads Bankshares, Inc., a corporation organized under the laws of the Commonwealth of Virginia (“Company”), to exchange, each properly tendered and accepted share of SeriesA preferred stock for 375 newly issued shares of our common stock (the “Common Stock”) and each properly tendered and accepted share of SeriesB preferred stock for 375 newly issued shares of our Common Stock.This Final Amendment is being filed to report the results of the Exchange Offers.The Exchange Offers were made by the Company pursuant to an exemption from registration under Section3(a)(9) of the Securities Act of 1933. The Exchange Offers expired on September 28, 2010 at 11:30 a.m. Eastern Standard time.Based on the final count, the results of the Exchange Offer are as follows. Title of Security Per Share Preferred Liquidation Preference/ Amount Price Per Common Share Exchange Factor Per Security Exchange Ratio (Number of Shares of Common Stock to be Received for Each Preferred Security) Total Number of Preferred Shares Tendered Approximate Number of Shares of Common Stock Issued in the Aggregate 8.75% Non-cumulative Perpetual Preferred Stock, SeriesA .15% 21,066 12.00% Non-cumulative Perpetual Preferred Stock, SeriesB .15% Total The shares of Series A and B preferred stock listed in the table above were validly tendered and not withdrawn prior to the expiration of the Exchange Offers, and all such shares were accepted for exchange by the Company in accordance with the terms of the Exchange Offers. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Hampton Roads Bankshares, Inc. Date: October 1, 2010 By: /s/Douglas J. Glenn Douglas J. Glenn Executive Vice President, General Counsel and Chief Operating Officer
